Citation Nr: 1823878	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-06 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a Board hearing via videoconference facilities before the undersigned Veterans Law Judge in October 2015.  The transcript is associated with the electronic claims file.  

This case was last before the Board in January 2016 when it was remanded for further development to the RO.  The RO has completed the requested development and returned the case to the Board for appellate review.  


FINDING OF FACT

The record documents that the Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation consistent with his work and educational background.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25, 4.26 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

The January 2016 Board remand instructed the RO to schedule the Veteran for a VA vocational examination.  The RO did so; however the Veteran did not report and did not show good cause for missing the examination.  The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that there has been substantial compliance with the January 2016 remand instructions and the adjudication of the underlying claim may proceed without prejudice.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.)  

II.  TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C. § 1155 (West 2014).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

If a Veteran does not meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In this case, the Veteran contends that he is prevented from performing substantially gainful employment due to his service-connected posttraumatic stress disorder (PTSD.)  

During his time in active service, the Veteran received a bronze star medal with valor device as an Army infantryman.  The Veteran's records show that he completed high school and has taken courses at vocational schools but did not complete a subsequent degree.  In recent years, the Veteran worked as a laborer.  At the time of the Board hearing in October 2015, the Veteran reported he was not working and had not worked long term since December 2010, but had worked for a few weeks in July 2011.  

The Veteran is service-connected for the single disability of PTSD at 70 percent, effective since April 22, 2011, thus he has a total disability rating of 70 percent.  Therefore, the Veteran's service-connected disability meets the schedular percentage criteria for TDIU.  38 C.F.R. § 4.16(a).  

The Board finds that the Veteran's service-connected disability alone does not render him unemployable.  38 C.F.R. § 4.1, 4.3, 4.16, 4.19, 4.25, 4.26 (2017).  Most pertinent to this conclusion is that the Veteran was gainfully employed for many years after active service until he sustained injuries in a motor vehicle accident in December 2010.  

The Veteran's medical records document ongoing treatment for his service-connected PTSD.  In a June 2011 rating decision, the RO increased the Veteran's PTSD rating to 70 percent with an effective date of April 22, 2011.  

In a January 2011 treatment note, the Veteran complained of pain in the left shoulder, neck, and back due to the motor vehicle accident in December 2010.  

The Veteran submitted the claim for TDIU in August 2011.  On that claim form, the Veteran stated that PTSD was the disability for which he was no longer able to work.  

The Veteran also filed for Social Security Administration (SSA) disability benefits in this time period.  The Veteran completed an SSA disability worksheet in August 2011.  The Veteran stated that since the December 2010 motor vehicle accident he was unable to do much lifting, not able to lift overhead, and his lower back knotted up and these problems contributed to his inability to work.  

The Veteran was afforded a VA examination for PTSD in August 2011.  At the examination, the Veteran reported that he had stopped working due to recovery from the motor vehicle accident and had tried to return to work in July 2011 was unable to continue due to pain from injury as well as sleep problems and anxiety of being around other people.  The examiner concluded that the Veteran's physical injuries and related physical impairment contributed to increased acuity of PTSD symptoms.  

The Veteran was awarded SSA disability benefits in November 2011 based on the primary disability of a back condition with a secondary disability of left ulnar neuropathy.  

The Veteran applied to the VA vocational rehabilitation program.  In an April 2013 vocational rehabilitation report, the counselor concluded that the Veteran had employability impairment, but not severe impairment.  The counselor noted that the Veteran had PTSD as well as orthopedic disabilities in conjunction with a limited formal education which contributed to the employability impairment.  Ultimately the counselor concluded that the Veteran should be able to complete the vocational rehabilitation program and find work.  It appears that the Veteran did not complete the program.  

In recent treatment notes, e.g. June 2016, the Veteran was noted to be "doing better" with PTSD.  

Based on the competent medical evidence of record, the Veteran has impairment with respect to employability.  However, the ability to obtain and maintain substantially gainful employment based on unemployability due to only the service-connected PTSD has not been shown.  The Veteran's records show that he was employed until December 2010 when he was injured in a motor vehicle accident.  The records show that as a result of those injuries to include the back, neck, and shoulder, he was unable to continue in his employment as a laborer.  Although PTSD symptoms contribute to his unemployability, as contemplated by the 70 percent disability rating for which he is already service-connected, the record does not show that it is the only disability which contributes to his unemployability.   

For the reasons and bases set forth above, the preponderance of the evidence is against finding that the Veteran's service-connected disability of PTSD alone is of such severity as to preclude his participation in any form of substantially gainful employment at any time during the appeal period.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Thus, a TDIU rating is not warranted, and the claim is denied for the entire period on appeal.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49.  


ORDER

Entitlement to total disability based on individual unemployability (TDIU) is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


